Citation Nr: 0818259	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-20 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
January 2000.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In August 2007 the Board remanded the matter for additional 
development.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.
	
2.  The veteran's right knee disability is not manifested by 
subluxation or instability.

3.  The veteran's left knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.

4.  The veteran's left knee chondromalacia is manifested by 
objective evidence of grinding and locking, which is 
consistent with his subjective complaints of instability.  

5.  The veteran's right shoulder disability is not manifested 
by movement of the arm limited to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability  are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2007).  
	
2.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5257, 5260, 5261 (2007); VAOPGCPREC 23-97, VAOPGCPREC 
9-98; VAOPGCPREC 9-04.  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee arthritis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2007).  
	
4.  The criteria for a separate 10 percent rating for left 
knee chondromalacia have been met..  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2007); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

5.  The criteria for a rating in excess of 10 percent for the 
veteran's right shoulder disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of January 2000 granted service connection and 
assigned ratings for the veteran's left and right knee 
disabilities, and his right shoulder disability.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  
	
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There 
are a number of diagnostic codes of potential applicability 
to the veteran's claim.  Each code will be discussed below.  

A.	Right and Left Knee Disabilities

The veteran's right and left knee disabilities have each been 
assigned a 10 percent evaluation under diagnostic code (DC) 
5024, the code for tenosynovitis, which, in turn, rates under 
DC 5003, the code for degenerative arthritis.  DC 5003 does 
not allow for a rating in excess of 10 percent unless two or 
more joints or joint groups are involved, but does provide 
for ratings based on limitation of motion.  There are two 
applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 
5260 which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that neither the veteran's right nor his left 
knee disorders are shown to produce a limitation of either 
flexion or extension of sufficient severity to warrant a 
rating higher than 10 percent.  At a VA examination in August 
2007 flexion was to 130 degrees in both knees.  A VA 
examination in March 2003 revealed flexion to 140 degrees in 
the right knee and to 180 degrees in the left knee.  As for 
extension, the August 2007 VA examination revealed 
measurements of extension to zero degrees for both knees.  A 
number of VA treatment records, including from September 
2005, July 2005, January 2005, December 2004, June 2004, May 
2004, September 2003, and December 2002, describe the 
veteran's range of motion of the knees as "full" or 
"normal."  Thus, the evidence does not indicate that a 
higher rating is justified when using actual ranges of motion 
in either flexion or extension.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
On objective examination the August 2007 examiner determined 
that that while there was objective evidence of pain 
following repetitive motion of the knees, there was no 
additional limitation of motion in result.  The March 2003 VA 
examiner found no loss of range of motion on repetitive 
flexion of either knee.  

The only evidence to the contrary is the veteran's subjective 
complaints of pain and functional limitation.  As such and 
given the negative DeLuca findings of the August 2007 and 
March 2003 examiners, the Board cannot allow an increased 
rating based on pain.  Moreover, the 10 percent the veteran 
is currently receiving for each knee pursuant to the March 
2003 rating decision was specifically awarded to compensate 
the veteran for his pain.  This is further supported by the 
fact that the veteran does not meet the criteria for even a 
noncompensable rating for either flexion or extension.  For 
all of these reasons, the evidence also does not indicate 
that a higher rating for either knee is justified when 
considering painful motion and functional loss.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment

In this case, as described above, the veteran does not meet 
the criteria for a noncompensable evaluation under DC 5260 or 
5261 for either knee.  Moreover, the August 2007 VA examiner 
found no instability in either the veteran's right or left 
knee.  That examination, however, revealed that the veteran's 
left knee chondromalacia was productive of grinding and 
locking, which is consistent with instability; similar 
symptoms were ruled out for the right knee.  As such, a 
separate rating for left knee instability is warranted under 
DC 5257.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knees.  The August 2007 VA examiner made this finding 
explicitly, and the existence of ankylosis is not supported 
by the veteran's ranges of motion.  DC 5258 is applicable 
where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking" pain and effusion into the 
joint.  There has been no finding of dislocated, semilunar 
cartilage in either knee in the medical evidence, including 
in Magnetic Resonance Imaging (MRIs) from 2002 and 2003, and 
x-rays from 2007.  DC 5259 is not applicable because it does 
not allow ratings in excess of 10 percent.  DC 5262 has not 
been raised by the medical evidence, including the MRIs and 
x-rays listed above, and DC 5263 also does not provide for a 
rating in excess of 10 percent.    

In sum, the evidence of record shows that the manifestations 
of the veteran's right and left knee disabilities have been 
consistent for rating purposes throughout the appeal period.  
The Board finds that the 10 percent rating currently assigned 
adequately compensates the veteran for the limitation of 
motion due to pain that is attributable to his knee 
conditions, and that a separate 10 percent rating is 
warranted for left knee chondromalacia.

B.	Right Shoulder Disability

The veteran's right shoulder disability has been assigned a 
10 percent rating under DC 5003, the code for degenerative 
arthritis.  DC 5003 does not allow for a rating higher than 
10 percent unless two or more joints or joint groups are 
involved, but does provide for ratings based on limitation of 
motion.  The applicable diagnostic code in this regard is DC 
5201 for limitation of motion of the arm.

At the outset, it is noted in the medical evidence, including 
the August 2007 VA examination for example, that the veteran 
is right-hand dominant, and thus the criteria pertinent to 
the "major" extremity are for consideration in the analyses 
that follow.

Diagnostic code 5201 provides a 20 percent evaluation where 
motion of the arm is limited to the shoulder level, meaning 
90 degrees or less of elevation/flexion or abduction.  See, 
38 C.F.R. § 4.71, Plate I.  The medical record does not 
support this rating.  At the August 2007 VA examination the 
veteran demonstrated flexion to 170 degrees and abduction to 
160 degrees.  A VA treatment record from April 2002 indicated 
the veteran had  "full range of motion" of the shoulders.  
This constitutes all of the evidence of record pertaining to 
the range of motion of the veteran's right shoulder.  Based 
on these numbers, the evidence does not support a rating in 
excess of 10 percent due to limitation of motion of the arm. 

The Board additionally finds the veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to the shoulder and arm.  Taking the remaining 
codes in numerical order, DC 5200, the code for ankylosis of 
the scapulohumeral articulation, has not been raised by the 
medical evidence and is not supported by the ranges of motion 
described above.  DC 5202, provides 20 percent evaluations 
for impairment of the humerus where there is recurrent 
dislocation of or at the scapulohumeral joint, or where there 
is malunion of the scapulohumeral joint with moderate 
deformity.  This has also not been raised by the medical 
evidence.  An x-ray of the right shoulder taken in August 
2007 revealed no evidence of dislocation.  Diagnostic Code 
5203 provides for a 20 percent evaluation where there is a 
nonunion  of the clavicle or scapula with loose movement.  A 
20 percent evaluation is also allowed where there is 
dislocation of the clavicle or scapula.  Here, there is no 
medical evidence of either a nonunion or dislocation in the 
record.  Again, an x-ray taken in August 2007 revealed no 
evidence of dislocation, nonunion, or other such abnormality.

For all of these reasons, a rating in excess of 10 percent 
for the veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, there has been no objective 
medical evidence supporting the existence of functional 
limitation due to pain, and to the contrary, the August 2007 
VA examiner found that while the veteran had pain on 
repetitive motion, there was no additional limitation of 
motion resulting from this pain.  The veteran reported to 
both the August 2007 and March 2003 VA examiners that he has 
no functional impairment during a flare-up of the right 
shoulder.  Moreover, the March 2003 rating decision assigned 
the current 10 percent evaluation based specifically on the 
veteran's pain. Accordingly, the Board finds the current 10 
percent evaluation adequately compensates the veteran for the 
level of impairment caused by his right shoulder disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2002, January 2003, and October 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
December 2002 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  Additionally, letters of August 2006 and August 
2007 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board is cognizant of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 30, 2008) 
which addresses VCAA requirements for increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board concedes that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the December 2002 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's statements documented in VA 
treatment notes and made to VA examiners about the effect of 
his disabilities on his daily life.  As for his knees, the 
veteran has reported he has problems with going up and down 
stairs, and problems after prolonged standing and walking.  
As for his shoulder, the veteran has reported trouble 
climbing ladders and holding 5-10 pound objects, and problems 
after doing cross bow exercises.  The veteran reported to the 
March 2003 VA examiner that both his knees and shoulders 
interfere with his productivity at work.  These statements 
with specific examples indicate an awareness on the part of 
the veteran that information about such effects is necessary 
to substantiate a claim for a higher evaluation.  The Court 
in Vazquez-Flores held that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As to the second element, the Board acknowledges that the 
notice letters provided do not inform him of the specific 
criteria necessary for a higher rating for his knees and 
right shoulder.  However, the Board concludes that the 
veteran was not prejudiced by this because he was given 
specific notice concerning the rating criteria for each 
disability at issue in the rating decision, the statement of 
the case, and the supplemental statement of the case.  
Consequently, he had actual notice of the specific rating 
criteria for each disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.  This satisfies the 
second requirement of Vazquez-Flores.

As for the third element, the August 2006 and August 2007 
notice letters contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the August 2006 and August 2007 
letters also inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including lay evidence, records from state or local 
governments, private doctors or hospitals, or records from 
current or former employers.  As such, this notice satisfies 
the fourth notification element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  A 
personal hearing was scheduled for the veteran in September 
2006 but he failed to appear.  He was afforded VA 
examinations in March 2003 and August 2007.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for the veteran's right 
knee disability manifested by limitation of motion is denied.

An evaluation in excess of 10 percent for limitation of 
motion of the left knee is denied.

A separate 10 percent rating for instability due to left knee 
chondromalacia is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

An evaluation in excess of 10 percent for the veteran's right 
shoulder disability is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


